      CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 Shatara Brown,Nikoe Lee,and
 Colleana Young,
                                            Case No.19-CV-3132(W MW /
                                                                    KMM)
                           Pl
                            aintiffs,

 v.                                         MEMORANDUM OF LAW IN
                                            SUPPORT OF DEFENDANT
 Reese Pfeiffer,Fruen & Pfeiffer LLP,       MICHAEL FRUEN’S MOTION TO
 MichaelFruen,and M Fruen Properties        DISMISS
 LLC,

                           Defendants.


                                   INTRODUCTION

       Plaintiffs initiated this lawsuit against four Defendants,incl
                                                                    udingMichaelFruen

(“Fruen”),the sol
                e owner ofDefendant M Fruen Properties,LLC (“M Fruen Properties”).

Plaintiffs’Complaint is riddl
                            ed with factualerrors that were known or shoul
                                                                         d have been

known to them at the time the Compl
                                  aint was filed.It is a matter ofpublic record that

Fruen is not an individualowner ofeither propertyat issue in this litigation,namelythe

propertyl
        ocated at 9840Nicol
                          let Avenue South,Bl
                                            oomington,MN 55420(“Nicoll
                                                                     et

Avenue Property”),where Pl
                         aintiffCol
                                  leana Youngis currentlya tenant and in serious

arrears on her rent obl
                      igations to M Fruen Properties.

        Fruen is not individuallyliable for the acts ofM Fruen Properties,and Plaintiffs

have not pled anyfacts which woul
                                d support a different conclusion.Additional
                                                                          ly,


                                            1
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 2 of 9



Pl
 aintiffs’Compl
              aint acknowl
                         edges that Fruen did not commit anyofthe al
                                                                   leged intentional

tortious acts.As such,Pl
                       aintiffs fail
                                   ed to state a cl
                                                  aim against Fruen for which relief

could be granted and the Court shoul
                                   d immediatelydismiss him from this l
                                                                      awsuit.

                          RELEVANT MATERIAL FACTS

      Plaintiffs consist ofa former tenant,Nikoe Lee,who voluntarilyterminated her

tenancyover one and halfyears ago;whil
                                     e the two other named Pl
                                                            aintiffs,Shatara Brown

(“Brown”)and Col
               leana Young(“Young”)are tenants ofFruen & Pfeiffer,LLP(“Fruen

& Pfeiffer”),and M Fruen Properties,respectively.Public records refl
                                                                   ect that Fruen &

Pfeiffer owns the propertylocated at 4848Maryland Avenue North,Minneapol
                                                                       is,MN

55428,where Brown is currentlya tenant.See Hennepin CountyPropertyInformation

Search,available athttps:/
                         /www.
                             hennepin.
                                     us/residents/
                                                 property/property-information-

search.Publ
          ic records also refl
                             ect that M Fruen Properties owns the Nicol
                                                                      let Avenue

Propertywhere Youngis currentlya tenant.S ee Hennepin CountyPropertyInformation

Search,available athttps:/
                         /www.
                             hennepin.
                                     us/residents/
                                                 property/property-information-

search.Youngwas and remains in serious arrears on her rent obligations due M Fruen

Properties.See Defendant M Fruen Properties’Answer to Compl
                                                          aint and Countercl
                                                                           aim.

Plaintiffs do not allege that Fruen committed anyofthe intentionaltortious acts al
                                                                                 leged in

the Complaint.




                                           2
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 3 of 9



                                 LEGAL ARGUMENT

   I.      MICHAEL FRUEN’S MOTION TO DISMISS MUST BE GRANTED
           BECAUSE PLAINTIFFS HAVE FAILED TO PLEAD AN
           ACTIONABLE CLAIM FOR RELIEF AGAINST FRUEN.

           a. Motion to Dismiss Standard

        Pursuant to Fed.R.Civ.P.12(b)(6),a compl
                                               aint wil
                                                      lbe dismissed ifthe pl
                                                                           aintiff

has fail
       ed to plead an actionabl
                              e claim for relief.Moreover,“[t]o survive a motion to

dismiss,a cl
           aim must be facially plau sible,meaningthat the ‘factualcontent ...al
                                                                               lows

the court to draw the reasonabl
                              e inference that the defendant is l
                                                                iabl
                                                                   e for the misconduct

al
 leged.
      ’” C ole v.H omierD istrib.C o.,599F.
                                          3d 856,861(8th Cir.2010)(emphasis added)

(quotingA shcroftv.Iqbal,556U.
                             S.662,663(2009)).Al
                                               though a compl
                                                            aint need not

contain “detail
              ed factualal
                         legations,
                                  ”it must contain facts with enough specificity“to raise

a right to rel
             iefabove the specul
                               ative l
                                     evel
                                        .” B ellA tlantic.C orp.v.Twombly,550U.
                                                                              S.

544,555(2007).

        “W here we can infer from those factualal
                                                legations no more than a ‘mere

possibilityofmisconduct,
                       ’the compl
                                aint must be dismissed.
                                                      ” C ole,599F.
                                                                  3d at 861

(quotingIqbal,556U.
                  S.at 679).The requirement that pl
                                                  aintiffs pl
                                                            ead sufficient facts “to

provide the ‘grounds’ofhis ‘entitl
                                 e[ment]to rel
                                             ief,
                                                ’requires more than l
                                                                    abel
                                                                       s and

conclusions,and a formulaic recitation ofthe el
                                              ements ofa cause ofaction willnot do.
                                                                                  ”

Twombly,550U.
            S.at 555(citation omitted).W hen applyingthis standard to the facts set

forth above,Plaintiffs’cl
                        aims against MichaelFruen,individual
                                                           ly,shoul
                                                                  d be dismissed

because there is no meritorious al
                                 legation that he did anythingactionabl
                                                                      e. .


                                             3
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 4 of 9



   II.      MICHAEL FRUEN IS NOT AN INDIVIDUAL OWNER OF EITHER
            PROPERTY AT ISSUE IN THIS LAWSUIT, WHICH IS A MATTER
            OF PUBLIC RECORD.

         W hile it is a generalrule that the Court maynot consider materials outside the

pl
 eadings on a motion to dismiss under Rule 12(b)(6),the Court mayconsider materials

that are part ofa publ
                     ic record.“The court generallymust ignore materials outside the

pl
 eadings,but it mayconsider ‘some materials that are partof the pu blic record or do not

contradict the complaint,
                        ”as wel
                              las materials that are “necessarilyembraced bythe

pl
 eadings.
        ” P orou s M ed ia C orp.v.P allC orp.,186F.
                                                   3d 1077,1079(8th Cir.1999)

(emphasis added)(citingState ex rel.N ixon v.C oeu rD '
                                                      A lene Tribe,164F.
                                                                       3d 1102,1107

(8th Cir.1999),cert.d enied ,527U.
                                 S.1039(1999)(“Some materials that are part ofthe

publ
   ic record… maybe considered bya court in decidinga Rul
                                                        e 12(b)(6)motion to

dismiss.
       ”).Stated differently,“[t]he court mayconsider the pl
                                                           eadings themselves,

materials embraced bythe pleadings,exhibits attached to the pl
                                                             eadings,and matters of

pu blic record .
               ” M ills v.C ity of Grand Forks,614F.
                                                   3d 495,498(8th Cir.2010)

(emphasis added);see M illerv.Red wood Toxicology L aboratory,Inc.,688F.
                                                                       3d 928,931

(8th Cir.2012).In the context ofthis Motion,publ
                                               ic propertyrecords,made availabl
                                                                              e by

the Hennepin Countygovernment,can properlybe considered bythis Court without

convertingthis Motion into a summaryjudgment motion.

         Here,a simpl
                    e propertyrecords search refl
                                                ects that M.Fruen Properties is the owner
                                               1
ofNicol
      let Avenue Property,not Fruen individual
                                             ly. Pl
                                                  aintiffs’Compl
                                                               aint both


1Plaintiffs admit this factualerror and seekto correct it in their Motion to Amend
Complaint,currentlypendingbefore this Court.
                                              4
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 5 of 9



acknowl
      edges and ignores this fact,l
                                  eadingto an untenabl
                                                     e confl
                                                           ict in their cl
                                                                         aims.For

exampl
     e,the Compl
               aint states that “[M Fruen Properties]is l
                                                        isted as owner ofthe mul
                                                                               ti-unit

propertyl
        ocated at 9840Nicol
                          let Avenue South,Bl
                                            oomington,Minnesota… .
                                                                 ” (Compl
                                                                        aint
    2
¶25). Simil
          arly,the Compl
                       aint admits that the 4848Maryl
                                                    and Avenue North propertyis

owned byFruen and Pfeiffer,as opposed to Fruen individual
                                                        ly.Id .at ¶22.Despite

admittingthe ownership refl
                          ected in the publ
                                          ic propertyrecords,Pl
                                                              aintiffs assert cl
                                                                               aims for

viol
   ation ofthe FHA and viol
                          ation ofthe MHRA directlyagainst Fruen.(Compl
                                                                      aint ¶¶

126-134).As discussed bel
                        ow,those cl
                                  aims failas a matter ofl
                                                         aw.

       Even more probl
                     ematic is Pl
                                aintiffs’contradictoryal
                                                       legation that “[Fruen]and

[Fruen and Pfeiffer]are co-owners ofpropertyl
                                            ocated at 4848Maryl
                                                              and Avenue North… ”

and “[Fruen]and [M Fruen Properties]are co-owners ofpropertyl
                                                            ocated at 9840Nicol
                                                                              let

Avenue South… .
              ” Id .at ¶¶136-37.It is a matter ofpubl
                                                    ic record that Fruen is not an

individualowner ofthese properties.This fact was known or shoul
                                                              d have been known to

Pl
 aintiffs at the time the Compl
                              aint was fil
                                         ed.Because Fruen is not an individualowner of

the propertyat issue,there is no facially plau sible cl
                                                      aim against him.

   III.   MICHEAL FRUEN INDIVIDUALLY IS NOT VICARIOUSLY LIABLE
          FOR THE ALLEGED ACTS OR OMISSIONS OF REESE PFEIFFER.

       It is a matter ofpublic record that Fruen,individually,is not the owner ofthe

Nicoll
     et Avenue Property.M Fruen Properties is the owner ofrecord.Thus,Fruen is an

improper partyto this action.It is made clear in M eyerv.H olley,537U.
                                                                     S.280,285

2The phrase “[M Fruen Properties]is listed as… ”demonstrates Plaintiffs’use ofpubl ic
propertyrecords in preparingtheir Complaint,which means both that those documents
are necessarilyembraced bythe pleadingand a matter ofpubl ic record discussed in the
pleading.
                                            5
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 6 of 9



(2003),that while the Fair HousingAct provides for vicarious l
                                                             iabil
                                                                 ity,traditional

vicarious l
          iabil
              ityrules ordinarilymake principal
                                              s or empl
                                                      oyers vicariouslyl
                                                                       iable for acts

oftheir agents or employees onlywithin the scope oftheir authorityor empl
                                                                        oyment.Id .

However,“in the absence ofspecialcircumstances itis the corporation,notits owneror

officer,who is the principaloremployer,and thu s su bjectto vicariou s liability for torts

committed byits employees or agents.
                                   ” Id .at 286.(emphasis added).Thus,even when

the facts all
            eged in the Compl
                            aint are assumed to be true,it is M Fruen Properties which

would be subject to vicarious liability,not MichaelFruen individually.

       M eyerexpanded upon the principal/
                                        agencyrelationship stating,“The Restatement

§1specifies that the rel
                       evant principal
                                     /agencyrelationship demands not onlycontrol(or

the right to direct or control)but al
                                    so ‘the manifestation ofconsent byone person to

another that the other shallact on his behalf,and consent bythe other so to act.
                                                                               ’A

corporate employee typically acts on behalf of the corporation,notits ownerorofficer.
                                                                                    ”

Id .at 286.(citingRestatement (Second)ofAgency§1(1958))(emphasis added).

Again,ifMr.Pfeiffer were an employee or agent,he woul
                                                    d be actingon behal
                                                                      fofM

Fruen Properties,not Fruen individually.Subsequently,Plaintiffs fail
                                                                   ed to plead an

actionable claim for reliefagainst Fruen.

       Moreover,Pl
                 aintiffs do not al
                                  lege that Fruen committed anyofthe intentional
                                                                               ly

tortious acts al
               leged in the Compl
                                aint.Thus,Pl
                                           aintiffs’onl
                                                      yremainingcl
                                                                 aim against Fruen

is for negl
          igent supervision.However,as expl
                                          ained in Johnson v.P eterson,734N.
                                                                           W.2d

275,277(Minn.Ct.App.2007),negl
                             igent-supervision cl
                                                aims are premised on an


                                             6
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 7 of 9



empl
   oyer'
       s dutyto controlempl
                          oyees and prevent them from intentional
                                                                lyor negl
                                                                        igentl
                                                                             y

infl
   ictingpersonalinjury.
                       ” (citingSemrad v.Ed ina Realty,Inc.,493N.
                                                                W.2d 528,534

(Minn.1992)).

       This Court l
                  ooks to Minnesota l
                                    aw in determiningthe el
                                                          ements and viabil
                                                                          ityofa

negl
   igent supervision cl
                      aim.Thompson v.O lsten Kimberly Qu ality-C are,Inc.,980F.Supp.

1035,1040-41(D.Minn.1997).C .B .ex rel.L .B .v.E vangelicalL u theran C hu rchin A m.,

726N.
    W.2d 127,136(Minn.Ct.App.2007)establ
                                       ishes the el
                                                  ements necessary“to make

out a successfulcl
                 aim for negl
                            igent supervision,the Pl
                                                   aintiff(s)must prove (1)‘the

empl
   oyee'
       s conduct was foreseeabl
                              e;’and (2)‘the empl
                                                oyer fail
                                                        ed to exercise ordinarycare

when supervisingthe empl
                       oyee.
                           ’”(citingO slin v.State,543N.
                                                       W.2d 408,415(Minn.App.

1996),review d enied (Minn.Apr.1,1996)).In negl
                                              igence cases,“foreseeabil
                                                                      ity”means a

l
evelofprobabil
             itythat woul
                        dlead a prudent person to take effective precautions.See

Fahrend orff ex rel.Fahrend orff v.N .H omes,Inc.,597N.
                                                      W.2d 905,912(Minn.1999).If

the abusive behavior was objectivelyforeseeabl
                                             e,then the inquirymust focus on whether

the empl
       oyer tookreasonabl
                        e precautions,beforehand,to prevent the abuse.P onticas v.

K.M .S.Investments,331N.
                       W.2d 907,911(Minn.1983).

       Here,not onlywas the compl
                                ained ofdiscrimination not foreseeabl
                                                                    e,but Fruen was

never put on notice that action needed to be taken in order to stop it.The al
                                                                            leged

harassment was most certainlynot within Pfeiffer’s job description as a l
                                                                        andl
                                                                           ord or property

manager,for that matter.Fruen coul
                                 d not have anticipated that such al
                                                                   leged harassment and

the degree to which Pl
                     aintiffs cl
                               aim it transpired woul
                                                    d have occurred.Pl
                                                                     aintiffs do not


                                             7
    CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 8 of 9



al
 lege that theyhave ever met Fruen.Pl
                                    aintiffs do not al
                                                     lege that theyhave ever attempted

to contact Fruen or anyrepresentative ofM Fruen Properties to l
                                                              odge a compl
                                                                         aint or

concern regardingPfeiffer.In fact,Pl
                                   aintiffs do not al
                                                    lege that theyever tookanyaction to

put Fruen on notice ofthe compl
                              ained ofdiscrimination.Because the al
                                                                  leged harassment

was not foreseeabl
                 e and Fruen was never made aware ofPl
                                                     aintiffs’grievances,he certainl
                                                                                   y

coul
   d not have been expected to take “reasonabl
                                             e precautions”to prevent such behavior.

Thus,as a matter ofl
                   aw,Pl
                       aintiffs’negl
                                   igent supervision cl
                                                      aim against Fruen fail
                                                                           s.

                                   CONCLUSION

      Plaintiffs failto state a claim upon which reliefcan be granted against Fruen

because he is not an individualowner ofeither ofthe properties at issue.Additionally,

Plaintiffs do not allege that Fruen committed anyintentional
                                                           lytortious act compl
                                                                              ained of.

As such,Fruen is an improper partyto this action and his Motion to Dismiss shoul
                                                                               d be

granted.




                                           8
   CASE 0:19-cv-03132-WMW-KMM Document 66 Filed 02/27/20 Page 9 of 9



                                   SKOLNICK & JOYCE, P.A.

Dated: February27,2020          BY: /s/Samu elM .Johnson
                                  W illiam R.Skol nick,#137182
                                  wskolnick@ skol  nickjoyce.com
                                  SamuelM.Johnson,#395451
                                  sjohnson@ skolnickjoyce. com
                                  Andrea J.Skolnick,#0399409
                                  askol nick@ skolnickjoyce.com
                                  Skolnick& Joyce,P.   A.
                                  333South Seventh Street,1150SPS Tower
                                  Minneapol  is,MN 55402
                                  Main: (612)677-7600
                                  Fax: (612)677-7601

                                   ATTORNEYS FOR DEFENDANTS
                                   MICHAEL FRUEN AND M FRUEN
                                   PROPERTIES, LLC




                                   9
